Citation Nr: 0215320	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-02 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right knee injury, currently rated as 30 
percent disabling.

2.  Entitlement to service connection for an ulcer. 

3.  Entitlement to service connection for a gastrointestinal 
disorder as secondary to service-connected right knee 
disorder. 

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a gastrointestinal 
disorder.

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral hip 
disorder.

6.  Whether new and material evidence has been received to 
reopen the claim of service connection for a psychiatric 
disorder.  

7.  Entitlement to service connection for a psychiatric 
disorder.

8.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disability.  

9.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left knee 
disorder.  

10.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right ankle 
disorder.

11.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left ankle 
disorder.  

(The claim of service connection for a low back disorder, on 
the merits, will be the subject of a later decision.) 

(The claim of service connection for a left knee disorder, on 
the merits, will be the subject of a later decision.) 

(The claim of service connection for a right ankle disorder, 
on the merits, will be the subject of a later decision.) 

(The claim of service connection for a left ankle disorder, 
on the merits, will be the subject of a later decision.) 

(The claim of a total disability rating based on individual 
unemployability (TDIU), will be the subject of a later 
decision.) 

(The claim of entitlement to special monthly compensation 
based upon the need for regular aid and attendance or on 
account of being housebound, will be the subject of a later 
decision.) 


REPRESENTATION

Appellant represented by:	Barry Finkel, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1980 to October 1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2002, the veteran testified before the 
undersigned member of the Board via videoconference from the 
RO.

The Board is not, at this time, considering the claims of 
service connection on the merits for disorders of the low 
back, left knee, right ankle, and left ankle, as well as the 
claim of entitlement to TDIU.  Rather, the Board is 
undertaking additional development on those claims pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
those claims.  In addition, pending the development obtained 
on the aforementioned issues, the issue of entitlement to 
special monthly compensation based upon the need for regular 
aid and attendance or on account of being housebound is 
deferred.  

In the May 2000 decision, service connection was denied for 
bilateral hip, bilateral ankle, and left knee disabilities on 
the basis that these claims were not well-grounded.  As noted 
below, it is no longer necessary to consider if service 
connection claims are well-grounded.  However, all of these 
issues were previously subject to final RO decisions.  Thus, 
the Board finds that a new and material evidence analysis is 
necessary for these issues because the preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim  on its merits.  Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Further, in Ashford v. 
Brown, 10 Vet. App. 120 (1997), the United States Court of 
Appeals for Veterans Claims ("the Court") held that, 
"[n]otwithstanding the nomenclature and varied etiology 
attributed to his disability, [the veteran's] 'lung 
condition,' by any name, remains the same."  Ashford v. 
Brown, 10 Vet. App. at 123; see also Schroeder v. West, 212 
F.3d 1265 (Fed. Cir. 2000).  Although the veteran currently 
claims service connection on other theories of entitlement, 
the claim "remains the same."  Thus, the Board must first 
determine if the veteran has submitted new and material 
evidence sufficient to reopen the claims.


FINDINGS OF FACT

1.  The veteran's postoperative residuals of a right knee 
injury are productive of slight limitation of motion on 
flexion which is painful and causes weakness, but the veteran 
is able to flex his right knee more 80 degrees and extend to 
zero degrees.  

2.  The veteran's postoperative residuals of a right knee 
injury are productive of slight instability of the right 
knee. 

3.  The competent evidence shows that the veteran does not 
have an ulcer as demonstrated by objective findings.  

4.  The competent evidence does not establish any 
relationship between current gastrointestinal complaints and 
the veteran's service-connected right knee disorder.  

5.  In a July 1988 decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a stomach disorder.  The veteran 
did not perfect an appeal.

6.  Evidence submitted since the RO's July 1988 decision 
which determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
stomach disorder is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  In an April 1998 decision, the RO denied service 
connection for a bilateral hip disorder as secondary to 
service-connected right knee disorder.  The veteran did not 
perfect an appeal.

8.  Evidence submitted since the RO's April 1998 decision 
which denied service connection for a bilateral hip disorder 
as secondary to service-connected right knee disorder is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

9.  In a May 1983 decision, the RO denied service connection 
for a psychiatric disorder.  The veteran did not perfect an 
appeal.

10.  Evidence submitted since the RO's May 1983 decision 
which denied service connection for a psychiatric disorder is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

11.  There is no competent evidence establishing a 
relationship between any current psychiatric disorder and 
service. 

12.  In an April 1998 decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a low back disability.  The 
veteran did not perfect an appeal.

13.  Evidence submitted since the RO's April 1998 decision 
which determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a low 
back disability is so significant that it must be considered 
in order to fairly decide the merits of the claim.

14.  In an April 1998 decision, the RO denied service 
connection for a left knee disability.  The veteran did not 
perfect an appeal.

15.  Evidence submitted since the RO's April 1998 decision 
which RO denied service connection for a left knee disability 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

16.  In an April 1998 decision, the RO denied service 
connection for a right ankle disability.  The veteran did not 
perfect an appeal.

17.  Evidence submitted since the RO's April 1998 decision 
which denied service connection for a right ankle disability 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

18.  In an April 1998 decision, the RO denied service 
connection for a left ankle disability.  The veteran did not 
perfect an appeal.

19.  Evidence submitted since the RO's April 1998 decision 
which denied service connection for a left ankle disability 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent based 
on limitation of motion and painful motion due to 
postoperative residuals of a right knee injury have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45,4.59, 4.71a, Diagnostic Code 5260 (2001).

2.  A 10 percent rating based on instability of the right 
knee due to postoperative residuals of a right knee injury is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45,4.59, 4.71a, Diagnostic Code 5257 (2001); 
VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 
1998).

3.  An ulcer was not incurred in or aggravated by active duty 
nor may it be presumed to have so been incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2001). 

4.  A gastrointestinal disorder is not proximately due to or 
the result of the veteran's service-connected right knee 
disorder.  38 C.F.R. § 3.310(a) (2000).

5.  The July 1988 RO decision which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a stomach disorder is final.  38 
U.S.C.A. § 7105 (West 1991).

6.  New and material evidence has not been submitted since 
the RO's July 1988 RO decision which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a stomach disorder, thus, the claim 
of service connection for a stomach disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).

7.  The April 1998 RO decision which denied service 
connection for a bilateral hip disorder as secondary to 
service-connected right knee disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991).

8.  New and material evidence has not been submitted since 
the RO's April 1998 decision, thus, the claim of service 
connection for a bilateral hip disorder as secondary to 
service-connected right knee disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).

9.  The May 1983 RO decision which denied service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 1991).

10.  New and material evidence has been submitted since the 
RO's May 1983 decision, thus, the claim of service connection 
for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).

11.  A psychiatric disorder was not incurred in or aggravated 
by active duty nor may a psychosis be presumed to have so 
been incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001). 

12.  The April 1998 RO decision which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a low back disability is final.  38 
U.S.C.A. § 7105 (West 1991).

13.  New and material evidence has been submitted since the 
RO's April 1998 decision which determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a low back disability, thus, the 
claim of service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).

14.  The April 1998 RO decision which denied service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7105 (West 1991).

15.  New and material evidence has been submitted since the 
RO's April 1998 decision which denied service connection for 
a left knee disability, thus, the claim of service connection 
for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).

16.  The April 1998 RO decision which denied service 
connection for a right ankle disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991).

17.  New and material evidence has been submitted since the 
RO's April 1998 decision which denied service connection for 
a right ankle disorder, thus, the claim of service connection 
for a right ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).

18.  The April 1998 RO decision which denied service 
connection for a left ankle disorder is final.  38 U.S.C.A. § 
7105 (West 1991).

19.  New and material evidence has been submitted since the 
RO's April 1998 decision which denied service connection for 
a left ankle disorder, thus, the claim of service connection 
for a left ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the veteran was notified in the May 
2000 rating decision; February 2001 statement of the case; 
and at his June 2001 Board hearing which complied with 38 
C.F.R. § 3.103 and VCAA, of the reasons and bases for the 
denial of his claims.  In that regard, it is noted that the 
undersigned member of the Board discussed VCAA with the 
veteran and his attorney at the personal hearing and 
explained VCAA as it was specific and pertinent to the 
veteran's claims.  The Board concludes that the discussions 
in the rating decision, statement of the case, and Board 
hearing, informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements and with the directives of 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA.  In this 
case, pertinent VA and private medical records have been 
obtained and the veteran has been afforded numerous VA 
examinations.  This evidence satisfies 38 C.F.R. § 3.326.  
The issues that require further development are being 
afforded that development as noted in the introductory 
portion of this decision.  The veteran has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of his claims.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision. 

Background

During service in May 1980, the veteran sustained a right 
knee injury.  Thereafter, he underwent surgery as well as a 
physical rehabilitation program.  The final diagnoses were 
anterior cruciate ligament laxity, right knee; chronic 
anterolateral rotary instability, right knee; right 
quadriceps insufficiency; and chronic subluxating patella, 
surgically treated.  

In October 1980, the veteran was diagnosed as having 
gastroenteritis, secondary to poor diet habits.  In February 
1981, the veteran was diagnosed as having enteritis.  In 
March 1981, it was noted that the veteran had possible peptic 
ulcer disease (PUD) and gastritis.  In May 1981, the veteran 
underwent a gastrointestinal (GI) series which yielded normal 
findings.  In July 1981, the veteran was diagnosed as having 
gastroenteritis.

In September 1981, the veteran underwent a psychiatric 
consultation.  He reported being under stress due to his 
right knee problems and his need to be at home to assist his 
mother.  He was diagnosed as having mild situational 
depression and immature personality.  

In December 1981, it was noted that the veteran had bilateral 
laxity of the knees.  In August 1982, the veteran was 
diagnosed as having gastroenteritis (viral syndrome).  In 
March 1982, it was noted that the veteran had right knee, 
right foot, and nervous problems.  The veteran was separated 
from service in October 1982.

In April 1983, the veteran underwent VA examinations.  During 
his general examination, the veteran reported having had 
stomach problems during service, but reported that he had not 
had such problems since discharge.  The diagnosis was 
indigestion.  The veteran also underwent an orthopedic 
examination.  No ankle, hip, or left knee disability was 
indicated.  The veteran complained of intermittent pain in 
the low back area, but physical examination was normal.  The 
veteran was afforded a psychiatric examination.  The examiner 
stated that although the veteran complained of some symptoms 
compatible with anxiety and depression, he did not meet the 
full criteria for any specific psychological disorder though 
he did appear to be somewhat immature.  No specific 
psychopathy was found.  

In a May 1983 rating decision, service connection was granted 
for right knee injury, postoperative, and a 10 percent rating 
was assigned.  Service connection was denied, in pertinent 
part, for a low back injury and stomach condition as there 
were no current diagnoses of those disabilities, and for a 
nervous disorder as the veteran was diagnosed as having a 
personality disorder which was not a disease or injury under 
VA law and regulations.  See 38 C.F.R. § 3.303(c).  The 
veteran was notified of this decision and of his procedural 
and appellate rights.  In pertinent part, the veteran 
disagreed with the denials of service connection and he was 
issued a statement of the case.  He did not perfect his 
appeal.  

In a July 1988 rating decision, he RO determined that new and 
material evidence had not been received to reopen the claims 
of service connection for low back and stomach disabilities 
on the basis that no new evidence was received.  

Thereafter, private medical records were received.  A July 
1987 record from Cigna showed that the veteran complained of 
body aches and abdominal cramping.  Records dated in June and 
July 1988 from Larry Blackburn M.D., revealed that the 
veteran was having neck and back pains after being physically 
assaulted.  A June 1988 record noted that the veteran had 
muscle spasms in his neck and back.  A July 1988 record noted 
that the veteran had had complained of severe back muscle 
pain for 2 days.  His back was swollen and painful to touch.  

In 1994 and 1995, the veteran received outpatient treatment 
from VA.  A March 1995 standing knee clinic series revealed 
that the left knee was within normal limits.  In April 1995, 
the veteran complained of back pain.  In 1995 and 1996, the 
veteran received outpatient treatment from VA.  In 1995, he 
reported having low back pain and impingement syndrome was 
noted.  

In April 1997, the veteran was seen at the American Institute 
of Orthopaedic and Sports Medicine for multiple medical 
complaints.  He was diagnosed as having, in pertinent part, 
lumbosacral spine disc disease, left knee internal 
derangement with probable medial and lateral meniscus tear.  
There was no medical opinion regarding the etiology of any 
current disability.  In a May 1997 record, it was noted that 
the veteran had low back pain and left knee disability.  A 
July 1997 report noted that the veteran underwent a left knee 
arthroscopy in May 1997.  

August 1997 records from Tri-City Hospital showed that the 
veteran was treated for internal derangement of the left knee 
and underwent arthroscopic procedures.  

In October 1997, the veteran underwent a VA joints 
examination.  At that time, the veteran reported difficulties 
with his knees and related that he had needed to change his 
gait to accommodate his right knee disability which caused 
ankle and back problems.  X-rays of the lumbar spine, ankles, 
and hips were within normal limits. The examiner noted that 
throughout the physical examination, the veteran demonstrated 
considerable overt pain behavior that consisted of guarding, 
bracing, rubbing, grimacing, and sighing.  The examiner felt 
that this overt pain represented hyperpathia as well as the 
veteran's gait pattern.  The impression was lumbar strain 
unrelated to the veteran's right knee condition; painful 
ankles bilaterally without any objective abnormalities 
unrelated to the veteran's right knee condition; and no 
intrinsic hip abnormalities.  The hip pain was felt to be 
secondary to the lumbar strain.  The examiner noted that he 
could not find sufficient abnormalities in the veteran's 
ankles or hips to relate to any problems from his right knee.  
His lower back condition was felt to be due to lumbar strain 
and was not due to the way the veteran walked or his gait 
pattern.  In fact, the examiner indicated that if the veteran 
actually walked with this very slow dramatic shuffling gait 
all of the time, it would actually protect his back rather 
than cause injury to the back.  The examiner expressed that 
he thought that the veteran's symptoms were primarily relate 
to hyperpathia except for that related to his knees.  He 
stated that he did not find that these symptoms in the back, 
hips or ankles had any objective relationship to his knees.  

November 1997 records from Tri-City Hospital showed that the 
veteran was treated for left ankle disability.  

Thereafter, Social Security Administration records were 
received which included medical records.  September 1993 x-
rays of the lumbar spine were normal.  October 1993 records 
of E. Williams, D.O. revealed that the veteran was in a motor 
vehicle accident and suffered mild cervical and lumbosacral 
muscle strain.  A February 1994 report from Robert K. 
Portman, M.D., revealed that the veteran had anxiety reaction 
due to bilateral carpal tunnel syndrome.  A March 1994 report 
from Daniel B. Pearson, M.D., revealed that the veteran had a 
major depressive disorder, but the physician did not relate 
it to military service.  

In January 1998, the veteran was seen at the American 
Institute of Orthopaedic and Sports Medicine for surgery on 
his right ankle.  The physician opined that the irregular 
gait due to right knee disability caused the right ankle 
disability.  Records from Tri-City Hospital also reflected 
right ankle treatment.  

In an April 1998 rating decision, in pertinent part, the 
veteran's disability rating for his residuals of a right knee 
injury, postoperative, was increased to 100 percent; service 
connection for a left knee disorder, left leg disorder, 
bilateral hip disorder, and bilateral ankle disorder, as 
secondary to right knee disability, were denied as the 
evidence did not show that they were related to the veteran's 
right knee disorder; the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a low back disorder.  In an April 1998 
statement, the veteran withdrew all issues from appellate 
review and indicated that he accepted the April 1998 rating 
decision.   

In March 1999, the veteran was afforded a VA examination.  It 
was noted that the veteran had suffered a stroke the week 
before and was paralyzed in the left arm and leg.  The March 
1999 physical examination of the right knee revealed range of 
motion from zero degrees of extension to 90 degrees of 
flexion.  There were well-healed scars.  Medially, there was 
a curvilinear 20 centimeter scar that was well-healed.  In 
addition, there were scars from the puncture wounds from the 
arthroscopic surgery on both sides of the patella.  None of 
the scars were tender and they were nicely healed.  With the 
knee fully extended, there was stability on valgus stress.  
However when flexed 30 degrees, there was 1+ laxity on valgus 
stress.  In addition, there was also a 1+ Lachman and 
anterior drawer from stretching of the reconstructed anterior 
cruciate ligament, but there was also some function of it.  
There was no effusion.  The examiner could palpate the 
ridging of osteoarthritis and little else was significant.  
The diagnosis was status following multiple operative 
procedures on the right knee with attempted reconstruction of 
the anterior cruciate ligament, moderately successful with 
1+laxity and with osteoarthritis of the knee.  It was noted 
that the veteran recently had suffered a stroke, but the 
right knee was not affected.  X-rays revealed 
tricompartmental degenerative osteophytes and joint space 
thinning, more advanced medially, as well as surgical screw 
of the distal right femur and surgical staples of the 
proximal right tibia.  

Thereafter, records were received from the American Institute 
of Orthopaedic and Sports Medicine reflecting treatment, in 
pertinent part, for lumbar spine, ankle, and knee complaints.  

In March 2000, the veteran was seen again at the American 
Institute of Orthopaedic and Sports Medicine.  It was noted 
that due to the irregularity in gait and pelvic shift caused 
by continued right knee problems that have gone on for years, 
the veteran had ankle problems and lumbar spine problems, in 
particular, a 2-3 millimeter soft tissue protrusion at L3-4, 
L4-5, and L5-S1.  

In a May 2000 rating decision, in pertinent part, the 
veteran's disability rating for his residuals of a right knee 
injury, postoperative, were reduced from 100 percent to 30 
percent; service connection was denied for bilateral ankle 
disability, bilateral hip disability, and left knee 
disability; service connection for ulcers was denied; the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
psychiatric disorder or for a low back disorder.

In September 2000, the veteran testified at a personal 
hearing at the RO.  With regard to his right knee, the 
veteran indicated that he attended physical therapy for his 
right knee daily at the American Institute of Orthopaedic and 
Sports Medicine.  It was noted that the veteran was walking 
with a cane and wore a knee brace.  The veteran described 
having constant pain and instability in his right knee.  He 
also indicated that his right knee stayed swollen.  He 
related that he could walk no more than 50 yards and avoided 
stairs.  With regard to a psychiatric disorder, the veteran 
related that this began during service and he was diagnosed 
with this problem in the 1980's when he was having problems 
dealing with his life and he continued to seek treatment.  
With regard to his ankles, the veteran related that they were 
swollen and that he had bilateral ankle disability due to his 
altered gait due to his right knee disability.  Likewise, his 
left knee, low back, and bilateral hip disabilities were also 
alleged to be due to his altered gait due to his right knee 
disability.  With regard to his ulcers, the veteran related 
that all of the stress from his encounters with VA and having 
to work caused him to have eating problems which resulted in 
stomach problems.  The veteran clarified that he did not have 
ulcers, but had stomach/gastrointestinal problems.  

Thereafter, additional medical evidence was received.  In 
March 2000, the veteran was seen by William Hester, Ph.D., 
who diagnosed the veteran as having a pain disorder 
associated with both psychological factors and a general 
medical condition, insomnia due to a medical condition, an 
anxiety disorder due to a general medical condition, and a 
mood disorder due to a general medical condition.  The 
medical condition referred to was a back condition.  

In September 2000, the veteran was seen at the American 
Institute of Orthopaedic and Sports Medicine.  It was noted 
that due to the irregularity in gait and pelvic shift caused 
by continued right knee problems that have gone on for years, 
the veteran had ankle problems and lumbar spine problems, in 
particular, a 2-3 millimeter soft tissue protrusion at L3-4, 
L4-5, and L5-S1.  

Thereafter, records were received from the American Institute 
of Orthopaedic and Sports Medicine.  These records, dated 
from 1996 to 2000, showed that the veteran had disability of 
the knees, back and ankles.  April and December 1997 reports 
noted, in pertinent part, that the veteran had low back pain, 
ankle, and knee injury as the result of trauma related to 
military service.  The record pertaining to the right knee 
revealed that the veteran had pain of 9/10 or 10/10.  
September 1999 x-rays revealed probable status anterior 
cruciate repair and probable extensive degenerative changes 
of the patellofemoral joint.  In January and April 2000, 
range of motion was -10 to 110 degrees with medial and 
lateral femoral condyle tenderness, patellofemoral and medial 
condyle tenderness.  In August 2000, the veteran reported 
that he was involved in a motor vehicle accident in March 
2000.  He described injuring, in pertinent part, his ankles 
and knees.  A September 2000 report noted range of motion of 
the right knee of zero to 115 degrees.  There was negative 
Lachman testing, tenderness of the patellofemoral joint, and 
the medial and lateral condyles and joint lines.  A September 
2000 magnetic resonance imaging revealed sprain and 
disruption of the anterior cruciate ligament.  There was 
evidence to suggest attempted anterior cruciate ligament 
repair, however, an intact anterior cruciate ligament graft 
was not demonstrated. There was severe tricompartmental 
cystic, sclerotic, and proliferative degenerative changes.  
There was also evidence for a focal area of decreased signal 
within the medial femoral condyle compatible with avascular 
necrosis.  Persistent findings of tear and scar tissue were 
demonstrated about the posterior horn of the medial and 
lateral menisci.  There was some scar tissue demonstrated in 
the infrapatellar fat about the anterior horn of the medial 
and lateral menisci.  In a September 2000 report, the veteran 
described being involved in a second motor vehicle accident.  
The veteran, in pertinent part, described pain in his knees, 
low back, and ankles.  It was noted that his abdomen was soft 
with no tenderness, direct, or rebound.  Examination of the 
right knee revealed healed anterior cruciate incisions.  
Lachman was mildly positive, less than +1.  Pivot shift was 
negative.  Tenderness was present in the patellofemoral 
joint.  There was tight lateral retinaculum.  There was 
positive patellar apprehension sign.  There was tenderness of 
the patellofemoral joint medial femoral condyle medial joint 
line.  There was mild tenderness of the lateral joint line.  
There was positive patellar apprehension.  

A November 2000 psychiatric examination resulted in diagnoses 
of schizoid personality disorder, mild, and known specific 
eating disorder with probable organic base.  The examiner 
noted that he veteran did report some stomach problems while 
in service, but he did not specifically relate current eating 
disorder to those problems.  

A November 2000 joints examination was also conducted.  The 
examiner noted that the veteran had a history of a right knee 
injury while in service and had undergone multiple surgeries 
for the residuals of that injury.  The examiner opined that 
the right knee disability was not the source of any ankle, 
hip, or left knee problems.  In addition, the examiner stated 
that it was highly likely that any one of the non-steroid 
anti-inflammatory drugs could affect his gastrointestinal 
tract, but the veteran was unable to give a specific history 
in that regard.  With regard to the right knee, there was no 
ankylosis, although the veteran did have diminished range of 
motion.  His range of motion was from zero to 80 degrees.  He 
had 2+ periarticular thickening.  McMurray's and Lachman's 
testing were negative.  There was no evidence of ligament 
laxity.  His patella was freely moveable and non-tender.  The 
knee surface was not smooth.  There was 2+ roughness of a 
possible 4+.  The impression was that the veteran had some 
very major psychosocial problems.  He either had an uncertain 
memory or was very evasive or both.  He also had some very 
severe nonservice-connected problems and surgery done 
privately which seemed to aggravate some of his long-standing 
problems.  The diagnoses were status post ligament injury and 
possibly a meniscus injury of the right knee while on active 
duty; status post from 1 to 3 operations while on active duty 
and/or by VA; status post total knee replacement privately in 
1998 or thereabouts; subjective pain and limitation of motion 
in the left knee, both hips, both ankles, which did not see 
at all likely to be due to right knee problems.  In an 
addendum, the examiner noted that x-rays did not show a total 
knee replacement on the right, but degenerative joint disease 
and post surgical changes were confirmed.  

In November 2000, the veteran was afforded a stomach 
examination.  The examiner reviewed the veteran's history.  
The veteran stated that he had frequent indigestion and 
heartburn with belching of sour liquid into his throat.  
Abdominal examination revealed no organs or masses palpable 
and no abdominal tenderness.  The diagnosis was frequent 
indigestion with acid eructation claimed by the veteran, 
possible gastroesophageal reflux disease (GERD) symptoms and 
thalassemia heterozygous minor with very slight anemia.  It 
was noted that the veteran was not on medication.  An upper 
GI series showed no abnormality.  

In June 2001, the veteran testified before the undersigned 
member of the Board via videoconference.  With regard to the 
right knee, the veteran described having constant pain as 
well as problems with swelling and fluid build-up.  The 
veteran reported that he could walk for 40-50 yards on a flat 
level.  He related that he could not do stairs.  Because of 
his right knee problems, the veteran related that he shifted 
his weight to his other leg to compensate for the weakness in 
the right leg.  This caused an irregular gait which in turn 
caused low back, bilateral ankle, and left knee problems.  In 
addition, he maintained that the right knee problems also 
caused him to have back pain and bilateral hip problems.  It 
was noted that the veteran was in a wheelchair.  The veteran 
also asserted that he had ulcers/stomach problems due to the 
stress in his life to include that caused by VA.  With regard 
to the veteran's aid and attendance, the veteran related that 
he was not able to care for himself, for example, when is in 
the bathtub.  He also related that he is unable to drive.  
With regard to industrial capacity, the veteran related that 
he cannot work and that is unable to perform physically 
demanding tasks.  He stated that some days, he is unable to 
get out of bed.  

Analysis

Rating

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the recent medical findings regarding 
the current level of the veteran's service-connected right 
knee disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the VA must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  The veteran is rated 
under Diagnostic Code 5260.  

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  See 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

Under Diagnostic Code 5260, the rating schedule provides a 
zero percent rating where flexion of the leg is limited to 60 
degrees; a 10 percent rating where flexion of the leg is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a 30 percent rating where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, the 
rating schedule provides a zero percent rating where 
extension of the leg is limited to 5 degrees; a 10 percent 
rating where extension of the leg is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating for limitation to 20 degrees.  Full 
range of motion of the knee is zero to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  The rating schedule also provides a 
10 percent rating for slight impairment of the knee, a 20 
percent rating for moderate impairment of the knee, and a 30 
percent rating for severe impairment of the knee as measured 
by the degree of recurrent subluxation or lateral 
instability.  38 C.F.R. Part 4, Diagnostic Code 5257.

In this case, the veteran has right knee disability which 
includes arthritis.  The evidence shows that the veteran does 
not meet the criteria for a higher rating based on limitation 
of motion.  Although he demonstrates limitation of motion, at 
worst, he is restricted to movement from zero to 80 degrees.  
Therefore, his movement of the right knee is considerably 
better than the requirements for a 30 percent disability 
rating which he has been assigned.  However, that being 
noted, the Board observes that the veteran has in fact 
undergone multiple procedures on his right knee.  Although he 
was recently involved in 2 motor vehicle accidents which 
apparently caused him further right knee pain, the Board 
cannot disassociate any problems caused by those accidents 
from his service-connected right knee disability.  The 
veteran's private physician has indicated that the veteran's 
pain is 9/10 or 10/10.  The veteran complains of pain and 
weakness.  Thus, taking into account §§ 4.59, 4.40, 4.45, and 
DeLuca, the VA must consider the veteran functional 
impairment.  However, even when all functional impairment is 
considered, his functional limitations remain better than 
extension limited to 5 degrees and flexion limited to 15 
degrees.  The 30 percent evaluation is the maximum assignable 
for limitation of flexion and there is no evidence of 
ankylosis.  In reaching this determination, the veteran has 
asserted that he retains functional use and that the lower 
extremity allows him to walk, albeit short distances. 

In addition, the Board has considered whether a separate 
rating is warranted for disability manifested by instability 
and subluxation under Diagnostic Code 5257.  The March 1999 
VA examination slight laxity of the knee while the November 
2000 examination did not reveal any laxity.  However, the 
private records and the veteran's statements seem to 
generally support that the veteran does in fact experience 
instability of the right knee.  As such, a separate rating is 
warranted.  Based on the objective evidence of slight laxity, 
the Board finds that a 10 percent rating, but no more, is 
warranted.  A higher rating is not warranted because 
objectively, moderate disability based on instability and 
subluxation is not present.  

In regard to the veteran's scars, the veteran has not 
asserted that there is disability and none is shown.  
Therefore, a separate evaluation is not for consideration.

The record does establish that the RO assigned a 100 percent 
evaluation, by analogy, to a period of convalescence.  The 
rating schedule limits that period to one year.  Similarly, 
the post-surgical convalescent rating has a maximum period.  
The RO exceeded such periods.  See Diagnostic Code 5055 and 
38 C.F.R. § 4.30 (2001).  The actions by the RO may only be 
described as creative; however, such actions could have been 
approved under the provisions of 38 C.F.R. § 3.321.  Clearly, 
since the RO assigned a 100 percent evaluation for a period 
of time, further consideration of an extraschedular 
evaluation would be an exercise in futility.  Rather, our 
consideration is limited to the time as of the award of the 
30 percent evaluation.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right knee disability causes marked 
interference with his employment or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.   The veteran has in fact undergone 
multiple procedures on his right knee over the years, but 
there is no evidence of additional frequent periods of 
hospitalization.  In addition, while his right knee 
disability is expected to interfere with employment, that 
interference is not shown to be marked.  

Potential Restoration Issue

The evidence of record reflects that during this appeal 
process, the veteran was assigned a 100 percent evaluation 
effective February 1996 and a 30 percent evaluation effective 
September 2000.  However, it is clear from the rating 
decision that awarded the 100 percent evaluation and the 
decision that implemented the reduction, the 100 percent 
evaluation was based on an incomplete right knee surgery.  It 
was specifically noted that there was there likelihood of 
improvement and that there was an expected recovery time of 
12 months.  The initial rating decision rated by analogy to 
diagnostic code 5055, which allows for a 100 percent 
evaluation for one year, with residuals to be rated 
thereafter.  Under such circumstances, the restoration 
regulations are not applicable.  Bennett v. Brown, 10 Vet. 
App. 178, 183 (1997). 

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Additionally, 
the pertinent laws and regulations provide that psychosis, 
arthritis, and ulcers will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 
C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
In addition, a claim for secondary service connection 
generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disability.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  In addition, service connection may 
also be granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Ulcer

The veteran had active duty from May 1980 to October 1982.  
The service medical record reveal that in October 1980, the 
veteran was diagnosed as having gastroenteritis, secondary to 
poor diet habits.  In February 1981, the veteran was 
diagnosed as having enteritis.  In March 1981, it was noted 
that the veteran had possible PUD and gastritis.  In July 
1981, the veteran was diagnosed as having gastroenteritis.  
In August 1982, the veteran was diagnosed as having 
gastroenteritis (viral syndrome).  

Post-service, the evidence is negative for any diagnosis of 
an ulcer.  His recent November 2000 VA stomach examination 
revealed no organs or masses palpable and no abdominal 
tenderness.  The diagnosis was frequent indigestion with acid 
eructation claimed by the veteran, possible GERD symptoms and 
thalassemia heterozygous minor with very slight anemia.  It 
was noted that the veteran was not on medication.  An upper 
GI series showed no abnormality.  The veteran does not 
currently have an ulcer.  

In this case, the veteran asserts that he has an ulcer which 
is related to service.  The record is negative for a 
diagnosis of an ulcer in service.  Although the possibility 
of a peptic ulcer was noted during service, he was not 
ultimately diagnosed as having an ulcer and his upper GI 
series was normal.  There is no diagnosis of an ulcer within 
one year of his discharge from service.  There is no post-
service diagnosis of an ulcer from that time onward, either.  

Therefore, although the Board has duly considered the 
veteran's contentions, the Board must note that since the 
veteran has not been shown to be capable of making medical 
conclusions, his statements regarding a current diagnosis are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Conversely, the medical evidence of record is 
considered to be competent.  That competent evidence does not 
reflect any diagnosis of an ulcer.  

Based on the competent evidence of record, the Board must 
find the veteran does not have an ulcer as demonstrated by 
objective findings.  In the absence of current disability, 
there can be no valid claim.  Accordingly, the veteran does 
not have a valid claim of service connection or secondary 
service connection for an ulcer.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).  Therefore, the Board must 
conclude that an ulcer was not incurred in or aggravated by 
service nor may it be presumed to have so been incurred.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Gastrointestinal Disorder on a Secondary Basis

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
In addition, a claim for secondary service connection 
generally requires competent evidence of a relationship 
between the service-connected disability and the nonservice-
connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 
134 (1994).  In addition, service connection may also be 
granted for disability which has been aggravated by a 
service-connection disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The competent evidence of record includes only one medical 
opinion regarding whether there is any relationship between 
any current gastrointestinal problem and the veteran's 
service-connected right knee disorder.  The examiner who 
conducted the November 2000 VA joints examination noted that 
it was highly likely that any one of the non-steroid anti-
inflammatory drugs that the veteran had taken could affect 
his gastrointestinal tract, but the veteran was unable to 
give a specific history in that regard.  As such, the 
examiner could not provide an opinion as to whether there was 
any relationship between any current gastrointestinal problem 
and the veteran's service-connected right knee disorder.  

Moreover, the current VA examination revealed that the 
veteran claimed to have frequent indigestion with acid 
eructation and possible GERD symptoms.  However, the examiner 
did not identify any underlying disorder responsible for 
gastrointestinal complaints.  The GI series was normal.  
Therefore, the veteran does not currently have any 
gastrointestinal disease or injury for which service 
connection may be granted.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert.

New and Material

When a claim has been disallowed, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  According to the Court (the United 
States Court of Veterans Appeals), the pertinent VA law 
requires that in order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 
273 (1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a).)


Gastrointestinal Disorder on a Direct Basis

The veteran's claim of service connection for a stomach 
disorder was denied in a May 1983 decision.  The reason his 
claim was denied was because there was no current diagnosis 
of a stomach disorder.  The veteran did not perfect his 
appeal as to this rating decision and it became final.  38 
U.S.C.A. § 7105.  Subsequently, the veteran filed a new claim 
of service connection for a stomach disorder.  In a July 1988 
rating decision, the RO determined that new and material 
evidence had not been received to reopen the claim of service 
connection for a stomach disorder.  The veteran did not 
appeal that determination and it became final.  38 U.S.C.A. § 
7105.  The last final decision of record was the July 1988 
decision.  

Since that last final decision, additional evidence has been 
added to the claims file.  However, as previously noted, the 
veteran does not currently have any gastrointestinal disease 
or injury for which service connection may be granted.  
Although he complains of various gastrointestinal 
symptomatology, the objective competent evidence is negative 
for any underlying disorder responsible for his complaints.  

Therefore, the additional evidence of record is not 
considered to be material as it does not cure the defect 
present at the time of the last final denial of record, that 
there is no current evidence of a chronic gastrointestinal 
disorder.  Thus, the claim is not reopened.  Stated 
differently, the evidence added to the record is not new and 
material.

Bilateral Hip Disorder

As set forth above, the veteran's claim of service connection 
for a bilateral hip disorder as secondary to service-
connected right knee disorder was denied in an April 1998 
rating decision.  The reason his claim was denied is because 
there was no competent evidence showing a relationship 
between bilateral hip disorder and service-connected right 
knee disorder.  The veteran did not perfect his appeal as to 
this rating decision and it became final.  38 U.S.C.A. § 
7105.  The last final decision of record was the April 1998 
decision.  

Since the April 1998 decision, additional evidence has been 
added to the claims file.  However, none of this evidence 
includes any competent opinion relating a bilateral hip 
disorder to the veteran's service-connected right knee 
disorder.  Although the veteran maintains that they are so 
related, as previously noted, the veteran is not competent to 
state the etiology or existence of any current medical 
condition.  Moreover, lay assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Therefore, the 
additional evidence of record is not material.  Thus, the 
claim is not reopened.  

Psychiatric Disorder

As set forth above, the veteran's claim of service connection 
for a psychiatric disorder was denied in a May 1983 decision.  
The reason his claim was denied is because there was only a 
diagnosis of a personality disorder at that time.  The 
veteran did not perfect his appeal as to this rating decision 
and it became final.  38 U.S.C.A. § 7105.  The last final 
decision of record was the May 1983 decision.  

Since that May 1983 decision, additional evidence has been 
added to the claims file.  This evidence includes diagnoses 
dated in February 1994 of an anxiety reaction; in March 1994 
of major depressive disorder; in March 2000 of a pain 
disorder, an anxiety disorder, and a mood disorder due to a 
general medical condition; and in November 2000 of a schizoid 
personality disorder and of an eating disorder.  

In reviewing the new competent evidence, the Board finds that 
this evidence is also material because it cures the defect of 
record present at the time of the last final denial, that the 
veteran only has a personality disorder.  He has been 
diagnosed post-service as having other psychiatric 
impairments.  Therefore, the claim is reopened.  


Psychiatric Disorder on the Merits

During service, the veteran was diagnosed as having mild 
situational depression and immature personality.  Following 
service, a February 1994 report from Dr. Portman revealed 
that the veteran had anxiety reaction due to bilateral carpal 
tunnel syndrome.  A March 1994 report from Dr. Pearson 
revealed that the veteran had a major depressive disorder, 
but the physician did not relate it to military service.  A 
March 2000 report by Dr. Hester revealed that the veteran had 
a pain disorder associated with both psychological factors 
and a general medical condition, insomnia due to a medical 
condition, an anxiety disorder due to a general medical 
condition, and a mood disorder due to a general medical 
condition.  The medical condition referred to was a back 
condition.  A November 2000 VA psychiatric examination 
resulted in diagnoses of schizoid personality disorder, mild, 
and known specific eating disorder with probable organic 
base.  The examiner noted that the veteran did report some 
stomach problems while in service, but he did not 
specifically relate current eating disorder to those 
problems. 

The veteran asserts that he has a psychiatric disorder which 
is related to service, however, as noted, his opinion is not 
considered to be competent.  Espiritu.  

The competent evidence of record as cited above, does not 
relate any current psychiatric disorder to service.  Although 
the veteran's attorney stated at the hearing that the 
evidence linked the psychiatric disorder to the veteran's 
service-connected disability, the actual record does not 
establish such a relationship.  A psychosis was not diagnosed 
within one year of the veteran's separation from service.  

Therefore, due to the lack of any competent evidence relating 
any current psychiatric disorder to service, the veteran's 
claim of service connection must be denied.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert.


Low Back

As set forth above, the veteran's claim of service connection 
for a low back disorder was denied in a May 1983 decision.  
The reason his claim was denied was because there was no 
current diagnosis of a low back disorder at that time.  The 
veteran did not perfect his appeal as to this rating decision 
and it became final.  38 U.S.C.A. § 7105.  

The last final decision of record was the May 1983 decision.  
Subsequently, the veteran filed a new claim of service 
connection for a back disorder and also claimed that it was 
related to his right knee disorder.  In an April 1998 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the claim of service 
connection for a low back disorder.  The veteran did not 
appeal that determination and it became final.  38 U.S.C.A. § 
7105.  The last final decision of record was the April 1998 
decision.  

Since the April 1998 decision, additional evidence has been 
added to the record.  This evidence includes the medical 
reports from the American Institute of Orthopaedic and Sports 
Medicine.  The veteran's treating physician at this facility 
has indicated that the veteran has an altered gait due to his 
service-connected right knee disorder and this altered gait 
has caused low back disability.  In addition, the current 
record establishes current low back disability.  

The Court has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus, the Board will presume the 
credibility of the new evidence.  In reviewing the new 
competent evidence, the Board finds that this evidence is 
also material because it cures the defect of record present 
at the time of the last final denial, that the veteran does 
not have a low back disability and that any low back 
disability is not related to service or to service-connected 
disability.  Thus, the claim is reopened.  


Left Knee Disorder

As set forth above, the veteran's claim of service connection 
for a left knee disorder as secondary to service-connected 
right knee disorder was denied in an April 1998 rating 
decision.  The reason the veteran's claim was denied was 
because there was no competent evidence showing a 
relationship between current left knee disorder and service-
connected right knee disorder.  The veteran did not perfect 
his appeal as to this rating decision and it became final.  
38 U.S.C.A. § 7105.  The last final decision of record was 
the April 1998 decision.  

Since the April 1998 decision, additional evidence has been 
added to the record.  This evidence includes the medical 
reports from the American Institute of Orthopaedic and Sports 
Medicine.  The veteran's treating physician at this facility 
has indicated that the veteran has an altered gait due to his 
service-connected right knee disorder and this altered gait 
has caused left knee disability.  In addition, the current 
record establishes left knee disability.  

The Court has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus.  Thus, the Board 
will presume the credibility of the new evidence.  In 
reviewing the new competent evidence, the Board finds that 
this evidence is also material because it cures the defect of 
record present at the time of the last final denial, that any 
left knee disability is not related to service or to service-
connected disability.  Thus, the claim is reopened.  

Right Ankle

As set forth above, the veteran's claim of service connection 
for a right ankle disorder as secondary to service-connected 
right knee disorder was denied in an April 1998 rating 
decision.  The reason the veteran's claim was denied was 
because there was no competent evidence showing a 
relationship between current right ankle disorder and 
service-connected right knee disorder.  The veteran did not 
perfect his appeal as to this rating decision and it became 
final.  38 U.S.C.A. § 7105.  The last final decision of 
record was the April 1998 decision.  

Since the April 1998 decision, additional evidence has been 
added to the record.  This evidence includes the medical 
reports from the American Institute of Orthopaedic and Sports 
Medicine.  The veteran's treating physician at this facility 
has indicated that the veteran has an altered gait due to his 
service-connected right knee disorder and this altered gait 
has caused right ankle disability.  In addition, the current 
record establishes right ankle disability.  

The Court has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus.  Thus, the Board 
will presume the credibility of the new evidence.  In 
reviewing the new competent evidence, the Board finds that 
this evidence is also material because it cures the defect of 
record present at the time of the last final denial, that any 
right ankle disability is not related to service or to 
service-connected disability.  Thus, the claim is reopened.  

Left Ankle

As set forth above, the veteran's claim of service connection 
for left ankle disorder as secondary to service-connected 
right knee disorder was denied in an April 1998 rating 
decision.  The reason the veteran's claim was denied is 
because there was no competent evidence showing a 
relationship between current left ankle disorder and service-
connected right knee disorder.  The veteran did not perfect 
his appeal as to this rating decision and it became final.  
38 U.S.C.A. § 7105.  The last final decision of record was 
the April 1998 decision.  

Since the April 1998 decision, additional evidence has been 
added to the record.  This evidence includes the medical 
reports from the American Institute of Orthopaedic and Sports 
Medicine.  The veteran's treating physician at this facility 
has indicated that the veteran has an altered gait due to his 
service-connected right knee disorder and this altered gait 
has caused left ankle disability.  In addition, the current 
record establishes left ankle disability.  

The Court has indicated that the credibility of the newly 
submitted evidence is presumed.  Justus.  Thus, the Board 
will presume the credibility of the new evidence.  In 
reviewing the new competent evidence, the Board finds that 
this evidence is also material because it cures the defect of 
record present at the time of the last final denial, that any 
left ankle disability is not related to service or to 
service-connected disability.  Thus, the claim is reopened.  


ORDER

An increased rating for postoperative residuals of a right 
knee injury is denied.  Service connection for an ulcer is 
denied. Service connection for a gastrointestinal disorder as 
secondary to service-connected right knee disorder is denied. 

The petition to reopen the claim of service connection for a 
gastrointestinal disorder on the merits is denied.  The 
petition to reopen the claim of service connection for a 
bilateral hip disorder is denied.

The petition to reopen the claim of service connection for a 
psychiatric disorder is granted.  Service connection for a 
psychiatric disorder is denied.

The petition to reopen the claim of service connection for 
service connection for a low back disability is granted.  The 
petition to reopen the claim of service connection for a left 
knee disorder is granted.  The petition to reopen the claim 
of service connection for a right ankle disorder is granted.  
The petition to reopen the claim of service connection for 
service connection for a left ankle disorder is granted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

